Citation Nr: 1452363	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-22 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (the Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2014.  A transcript of that proceeding has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates some pertinent evidence may be absent from the claims file.  Specifically, the Veteran testified that he was hospitalized in February 2014 for four days due to his PTSD.  Because these records may be relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Additionally, the evidence of record suggests the Veteran's PTSD symptoms may have worsened since his last VA examination in April 2011.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's April 2011 VA examination report raised the issue of unemployability.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain from the appropriate facility copies of outpatient / inpatient clinical treatment records pertaining to hospitalization of the Veteran from February 18, 2014 to February 21, 2014, to include from Lexington VA Medical Center in Lexington, West Virginia.  All efforts and requests to obtain such records must be documented in the claims file.

3.  Obtain any other outstanding VA treatment records, including any outstanding records from the Charleston Vet Center.

4.  Contact the Veteran and request that he provide or authorize the release of any outstanding medical records that are relevant to his claims.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the electronic claims file.

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate psychiatrist or psychologist to determine the current symptoms and severity of his PTSD.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  A multi-axial diagnosis and a Global Assessment of Functioning (GAF) score must be assigned and explained in terms of overall social and occupational impairment.  Any indicated studies or diagnostic tests should be performed.

The examiner should also provide information concerning the functional impairment resulting from the service-connected PTSD as it may affect his ability to function and perform tasks in a work setting.

6.  Complete any development required to adjudicate the Veteran's claim of TDIU, to include an examination to assess the functional impairment caused by his other service-connected disabilities (bilateral hearing loss and tinnitus).

7.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

